RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 07a0172p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 LOUIS MITCHELL and BETTY FOSTER, as parents and X
                                                        -
                               Plaintiffs-Appellants, -
 next friends of DANIEL MITCHELL, deceased,
                                                        -
                                                        -
                                                            No. 06-5631

                                                        ,
            v.                                           >
                                                        -
                                                        -
                                                        -
 MARKUS MCNEIL a.k.a. MARCUS MCNEIL; MYRON

                                                        -
 MYLES; DRESSELS FOX; PATRICK B. FOX; JAMES H.

                                                        -
 BOLDEN, JR.; BOBBY TODD; MEMPHIS, LIGHT, GAS
                                                        -
 & WATER; MEMPHIS POLICE DEPARTMENT; CITY OF
                                                        -
 MEMPHIS; and John Doe,
                              Defendants-Appellees. -
                                                       N
                         Appeal from the United States District Court
                      for the Western District of Tennessee at Memphis.
                     No. 05-02221—Samuel H. Mays, Jr., District Judge.
                                          Submitted: April 19, 2007
                                    Decided and Filed: May 15, 2007
               Before: SUTTON and COOK, Circuit Judges; GWIN, District Judge.*
                                             _________________
                                                  COUNSEL
ON BRIEF: Jeffrey S. Rosenblum, Marc E. Reisman, ROSENBLUM & REISMAN, Memphis,
Tennessee, for Appellants. Lori Hackleman Patterson, ALLAN J. WADE, PLLC, Memphis,
Tennessee, Jean E. Markowitz, Thomas Edwards Hansom, LAW OFFICES OF THOMAS E.
HANSOM, Memphis, Tennessee, Henry L. Klein, APPERSON, CRUMP & MAXWELL, Memphis,
Tennessee, for Appellees.
                                             _________________
                                                 OPINION
                                             _________________
        SUTTON, Circuit Judge. At the heart of this dispute is the claim that the City of Memphis,
several of its agencies and several of its police officers violated the substantive due process rights
of Daniel Mitchell when they permitted a police officer to loan a personal vehicle to an informant

        *
          The Honorable Judge James Gwin, United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                         1
No. 06-5631           Mitchell, et al. v. McNeil, et al.                                        Page 2


who subsequently collided with—and killed—Mitchell while driving the vehicle. The district court
concluded that the allegations did not state a cognizable substantive due process claim, and we
agree.
                                                   I.
       At 6:45 p.m. on February 18, 2004, Daniel Mitchell attempted to cross North Watkins Street
in Memphis, Tennessee. As the 12-year-old boy started across the street at its intersection with
Rugby Place, a large, white vehicle traveling northbound struck Mitchell and knocked him into
another vehicle—coming from the opposite direction and driven by Myron Myles. Medical
evidence indicated that Mitchell could have survived the initial impact alone, but the combination
of impacts proved too much, and he died from the accident.
        While the driver of the large, white vehicle attempted to avoid responsibility for the accident,
the police learned that the vehicle was owned by a Memphis Police Officer (either Officer Dressels
Fox or Officer Patrick Fox), and that the driver was Markus McNeil—a police informant with
permission to use the vehicle. Memphis police officers, Mitchell’s parents later learned,
occasionally loaned their personal vehicles to informants in exchange for information. James
Bolden (the former director of the Memphis Police Department), Bobby Todd (an inspector with the
Memphis Police Department) and the City of Memphis knew about and permitted this practice.
        Mitchell’s parents filed this lawsuit in state court against a number of parties, including
McNeil, Myles, the Fox brothers, Bolden, Todd, the Memphis Police Department and the City of
Memphis. The complaint raised several negligence claims under state law along with federal
constitutional claims under 42 U.S.C. § 1983. As to the federal claims, plaintiffs alleged that the
defendants (1) conspired to violate Mitchell’s “constitutional rights under the Fourth and Fourteenth
Amendments” by engaging in the “practice of encouraging police officers to provide automobiles
to informants with known histories of drug and alcohol use,” Complaint ¶ 38(i), (2) violated his
constitutional rights by failing “to properly investigate [the] accident,” id., and (3) violated his
parents’ “separate constitutional right to have their son’s death properly investigated,” id. ¶ 38(m).
        With the consent of the other defendants, the City of Memphis removed the case to federal
court. The district court granted the defendants’ motion to dismiss the federal claims as a matter of
law, see Mitchell v. McNeil, No. 05-2221 Ma/V, 2006 WL 889370, at *1 (W.D. Tenn. Mar. 30,
2006), and remanded Mitchell’s state-law claims to state court, see Mitchell v. McNeil, No. 05-2221
Ma/V, 2006 WL 1174461, at *1 (W.D. Tenn. May 1, 2006).
                                                  II.
        We give fresh review to a district court’s decision to dismiss a complaint for failure to state
a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Wittstock v. Mark A. Van Sile,
Inc., 330 F.3d 899, 901 (6th Cir. 2003). And we treat “all well-pleaded allegations in the complaint”
as true and will affirm the dismissal “only if it appears beyond doubt that the plaintiff can prove no
set of facts in support of its claims that would entitle it to relief.” Yuhasz v. Brush Wellman, Inc.,
341 F.3d 559, 562 (6th Cir. 2003) (internal quotation marks omitted).
        The constitutional claims against the city and its agencies implicate different liability
standards from the claims against the individual defendants. Under Monell v. Department of Social
Services, 436 U.S. 658 (1978), a local government may be held liable under § 1983 only for
adopting a “policy or custom” that violates federally protected rights, id. at 694. Under Saucier v.
Katz, 533 U.S. 194 (2001), government officials sued in their individual capacities may be held
liable under § 1983 when they violate constitutional rights that are “clearly established,” id. at 201.
Linking the two standards is the requirement that plaintiffs allege a cognizable constitutional claim.
See Schroder v. City of Fort Thomas, 412 F.3d 724, 727 (6th Cir. 2005).
No. 06-5631            Mitchell, et al. v. McNeil, et al.                                          Page 3


        In their complaint, plaintiffs allege a variety of constitutional violations. In challenging the
district court’s decision, however, plaintiffs have whittled their grievances down to two
theories—that the defendants violated substantive due process (1) by permitting officers to lend their
personal cars and trucks to informants and (2) by inadequately investigating the accident.
        The standard for establishing that executive-branch officials (as well as executive-branch
agencies) have violated an individual’s substantive due process rights is not an easy one to satisfy.
“[T]he due process guarantee does not entail a body of constitutional law imposing liability
whenever someone cloaked with state authority causes harm.” County of Sacramento v. Lewis, 523
U.S. 833, 848 (1998). Concerned that the Due Process Clause of the Fourteenth (and Fifth)
Amendment not become a “font of tort law to be superimposed upon whatever systems may already
be administered by the States,” Paul v. Davis, 424 U.S. 693, 701 (1976), the Supreme Court has
made it clear that mere negligence on the part of governments and their agents does not provide
plaintiffs with a ticket to federal court to seek substantive due process relief, id.; Daniels v. Williams,
474 U.S. 327, 332 (1986); cf. DeShaney v. Winnebago County Dept. of Soc. Servs., 489 U.S. 189,
195 (1989) (observing that “nothing in the language of the Due Process Clause itself requires the
State to protect the life, liberty, and property of its citizens against invasion by private actors” and
that the Due Process Clause does not guarantee “certain minimal levels of safety and security”).
        To state a cognizable substantive due process claim, the plaintiff must allege “conduct
intended to injure in some way unjustifiable by any government interest” and that is “conscience-
shocking” in nature. Lewis, 523 U.S. at 849; see Stemler v. City of Florence, 126 F.3d 856, 869 (6th
Cir. 1997); Lewellen v. Metro. Gov’t of Nashville & Davidson County, 34 F.3d 345, 350–51 (6th Cir.
1994). The Mitchells’ complaint does not meet this requirement with respect to either of their
substantive due process theories.
         As to their first theory, the Mitchells claim that the defendants had a “custom” of
“encouraging police officers to provide automobiles to informants with known histories of drug and
alcohol use, thereby placing the public at large, and Daniel Mitchell in particular, in severe danger.”
Complaint ¶ 38(i); Br. at 14. While the defendants deny that any such “custom” exists, we must
accept this allegation as true given the pleading-stage nature of this dispute. We also will accept
something else as true for purposes of resolving this case—that this is a strange policy, one that the
city, its agencies and employees do not defend on its merits (except to say that it does not exist).
        Strange though such a policy may be, its mere existence without more does not state a
cognizable due process claim. For one, while plaintiffs allege that the policy placed individuals in
danger, they never allege that the policy did so intentionally or recklessly. For another, even the
most well-reasoned, insightful and far-sighted of law enforcement policies may place the public in
danger. Consider a policy that says police should not fire their weapons at an armed and dangerous,
fleeing suspect when the suspect enters a crowded area. Much as that sensible policy would protect
many individuals from harm, it also would place other individuals (though fewer individuals) at risk.
        Nor do plaintiffs make any allegations about the policy that would allow one to infer that the
city defendants acted with intentional or reckless indifference to the safety of the public in adopting
the policy—by, for example, pointing out that it had led to tragic accidents in the past. The same
is true of their filings in the district court and this court. At no point do they identify any cases
dealing with informant policies that remotely suggest that this policy would enter the forbidden
world of conscience-shocking conduct. Cf. Hiser v. City of Bowling Green, 42 F.3d 382, 384 (6th
Cir. 1994) (holding that plaintiff failed to state a cognizable substantive due process claim where
officers had encouraged an informant to move in with plaintiff and her boyfriend—the target of a
drug investigation—and the informant murdered plaintiff); Smith v. Myers, No. 94-3605, 1995 WL
521158, at *6 (6th Cir. Sept. 1, 1995) (holding that plaintiff did not state a cognizable substantive
No. 06-5631            Mitchell, et al. v. McNeil, et al.                                         Page 4


due process claim where the officer knew the informant was a felon in possession of a gun and the
informant shot plaintiff in the neck during a drug sting).
        The policy of allowing informants to drive an officer’s private vehicle also does not have an
inherently dangerous quality to it. Yes, the policy makes it likely that the informant will drive the
vehicle, but that does not make it likely that the informant will cause an accident. If the risk is that
informants who are drug addicts are more likely to cause accidents than teetotaling informants, that
also does not make the city’s policy a constitutionally problematic one. First of all, the complaint
makes no allegation that this informant had any such addiction. Second of all, police engage in far
more risky conduct with informants that has long been an accepted feature of sound (though
dangerous) police work. See, e.g., Hiser, 42 F.3d at 383 (using informant to investigate drug
distribution ring and urging him to move in with plaintiff, whom he subsequently murdered); Smith,
1995 WL 521158, at *1 (using informant during a drug sting even though police knew he possessed
a gun).
        If, as plaintiffs allege, it shocks the judicial conscience for the police “to provide automobiles
to informants with known histories of drug and alcohol use,” then it would surely shock the same
conscience to permit the police (1) to look the other way when informants buy and sell drugs and
guns illegally in the course of a sting operation or (2) to enable that work by supplying the drugs and
guns for them. But these and other, far-more-dangerous practices are a reality of the gray world of
police-informant interactions, a form of cooperation that appears to be an indispensable feature of
respected law-enforcement work. While we doubt that the City of Memphis has ever made it a
practice to use only Eagle Scouts (or like-minded citizens) as its informants, we have little doubt
about the limits of such a policy and little doubt about whether it would break open as many drug-
distribution rings as a policy that tolerates the use of criminals as the city’s informants.
        The point of law enforcement is to protect the public. So long as the use of informants with
criminal proclivities has the potential to protect more people than it puts at risk, one cannot state a
substantive due process claim simply by alleging that the practice exists, by alleging that the police
followed the practice (by supplying a car, drugs or a weapon) and by alleging that the car, drugs or
weapon contributed to the injury. Something more must be alleged to show the “deliberate
indifference” that the law requires. See Bd. of County Comm’rs of Bryan County v. Brown, 520 U.S.
397, 407 (1997).
        Plaintiffs do no not help themselves when they persist that “[i]t is certainly foreseeable that
allowing an informant (who likely has also engaged in illegal conduct) to borrow a vehicle, could
result in an accident or even the death of an innocent person.” Br. at 16. The possibility that
someone might be hurt by this policy of course states only a claim of negligence, which does not
suffice to sustain this § 1983 action. See id.; Daniels, 474 U.S. at 332; Paul, 424 U.S. at 701;
Stemler, 126 F.3d at 869.
        Equally unavailing is plaintiffs’ second theory of due process liability—that the defendants
failed to investigate the accident adequately. There is no statutory or common law right, much less
a constitutional right, to an investigation. Cf. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)
(observing that “a private citizen lacks a judicially cognizable interest in the prosecution or
nonprosecution of another”). But even if there were such a right, plaintiffs would face at least two
other difficulties: (1) the absence of an investigation after the accident could not plausibly be the
cause of this accident; and (2) the complaint nowhere alleges, or permits the inference, that the
defendants limited the scope of the investigation for intentional, malicious or reckless reasons.
        In their appellate papers, plaintiffs come close to recognizing much of this—disclaiming
“that the City or its officers had a constitutional duty to conform their investigation to the
Appellants’ desires and/or dictates.” Br. at 12–13. They then argue that this claim really amounts
No. 06-5631            Mitchell, et al. v. McNeil, et al.                                          Page 5


to an effort to vindicate their right of access to the courts. Plaintiffs, however, did not raise this
claim below, much less plead it in their complaint, and accordingly it has been waived. See J.C.
Wyckoff & Assocs., Inc. v. Standard Fire Ins. Co., 936 F.2d 1474, 1488 (6th Cir. 1991).
        Because the district court correctly concluded that plaintiffs’ allegations failed to state a
claim as a matter of law, it follows that the district court did not err in granting defendants’ Rule
12(b)(6) motion before permitting discovery by plaintiffs. It is well established that “there is no
general right to discovery upon filing of the complaint.” Yuhasz, 341 F.3d at 566. “[T]he very
purpose of Fed. R. Civ. P. 12(b)(6) is to enable defendants to challenge the legal sufficiency of
complaints without subjecting themselves to discovery.” Id. (internal quotation marks omitted).
Here, moreover, plaintiffs did obtain some discovery, just not as much as they would have liked.
The salient point is that, when plaintiffs file a complaint that fails to state a claim as a matter of law,
they cannot be heard to complain about not being provided additional discovery. In the absence of
a cognizable claim, they have no right to any discovery—whether the claim arises in the context of
qualified immunity (as here) or not.
                                                    III.
        For these reasons, we affirm.